Citation Nr: 0417971	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides and/or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951 and from April 1955 to November 1957.  He died 
on July 4, 1998.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran died in July 1998 due to a 
metastatic lung cancer.  The appellant's claim was remanded 
by the Board in January 2002 for additional development, to 
include review of the veteran's claims file by a VA 
specialist, and for a medical opinion from that specialist.  
However, a review of the record reveals that no attempt has 
been made to obtain the medical opinion.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Court or the Board imposes upon the Secretary 
of Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 2002).  
Further, the Court stated that where the remand orders of the 
Board or the Court are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In a March 2004 letter, the appellant seemed to indicate that 
she desired another hearing before a Veterans Law Judge.  The 
appellant should be contacted to ascertain whether or not she 
does want such a hearing, and if so, whether she wants the 
hearing to be at the RO or in Washington, DC.



Accordingly, this case is REMANDED for the following:

1.  The veteran's claims file should be 
reviewed by an appropriate specialist.  
The examiner should be requested to 
provide an opinion concerning whether it 
is at least as likely as not that the 
veteran's cancer of the lung is related 
to service, to include exposure to Agent 
Orange and/or asbestos.  The rationale 
for any opinion expressed should be set 
forth in a legible report.

2.  The RO should ensure that the VA 
specialist report complies fully with the 
above instructions, if it does not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, the RO should adjudicate 
the claim for service connection for the 
cause of the veteran's death, to include 
as due to exposure to herbicides and/or 
asbestos.  If the benefit sought on 
appeal is not granted, or if a timely 
notice of disagreement is received with 
respect to any other matter, the 
appellant and her representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and be afforded the appropriate 
opportunity to respond. 

4.  The RO should write to the appellant 
and ask her whether she wishes to have 
another hearing before a Veterans Law 
Judge, and, if so, whether she wants the 
hearing to be at the RO or in Washington, 
DC.  If the appellant does want such a 
hearing at the RO, the RO should schedule 
the appellant for the hearing in 
accordance with the docket number of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




